IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 21 WAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
JOSEPH HALL,                                 :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

       AND NOW, this 30th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Wecht did not participate in the consideration or decision of

this matter.